PER CURIAM.
Penny May appeals the denial of her claim for unemployment benefits. The appeals referee found that May was discharged for misconduct connected with work, as defined in section 443.036(26), Florida Statutes (1995). The Unemployment Appeals Commission adopted the appeals referee’s findings of fact. On appeal to this court, the commission’s order is entitled to a presumption of correctness. We find no legal error, and May failed to show that the finding of disqualification for unemployment compensation benefits was not supported by competent, substantial evidence in the record. See Heifetz v. Dep’t of Business Regulation, 475 So.2d 1277 (Fla. 1st DCA 1985). Therefore, we affirm the determination that May is not eligible for unemployment benefits. See Barragan v. Williams Island, 568 So.2d 106 (Fla. 3d DCA 1990).
Affirmed.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.